Title: Fernagus De Gelone to Thomas Jefferson, 15 October 1819, with Thomas Jefferson’s Note, 25 October 1819
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


					
						
							 Sir
							
								New York
								October 15th 1819.
							
						
						If You are Still in want of a copy of Planche’s Dictionary, Greek and french, I have a copy recently imported. As Soon as your new order is received, I will forward the book to you by mail.
						I am very respectfully Sir 
						
							Your most obedient humble Servant
							
								
									
										
											
												fernagus De Gelone
											
										
									
									
										
											96. Broad Way.
										
									
								
							
						
					
					
						Note by TJ on verso beneath endorsement:
						
							
								Oct. 25. 
								wrote to him for
							
							
								
								Planche.
							
							
								
								Logarithm. de la
										lands
							
							
								
								Antoninus.
							
							
								
								Bibliographie de 1818.
							
						
					
				